Porter, J.,
delivered the opinion of the court The defendant has applied for a rule on the judge of the first district, to.show cause *623why a mandamus should not issue, compelling J r him to grant an appeal tro in an order, by which the defendant was directed to hand over to his successor in office, the books, papers, and documents belonging to it.
The judge has returned, as cause for his refusal, that the defendant had no pecuniary interest in the subject matter on which the mandamus was granted; that the records belong exclusively to the public, and not to him.
The defendant, in controverting this return, has very properly admitted, that when a notary resigns his office, the documents and papers belonging to it are not his property, but the public’s; but he has contended that the order goes too far, for it embraces papers which belong to him in his private and individual capacity ; such as copies that may be already made out of deeds heretofore passed in it.
If the order granted by the judge was un - derstood by us in that light, a proper case of appeal might perhaps be made out; but the court understands it in a quite different light. Its words are, “ The books, papers, and documents which appertain to the office,” mean *624nothing more than those things which he was bound to preserve in his official capacity.
Ripley &r Conrad for the plaintiff, Seghers for die defendant.
Let I he 'rule be discharged at the cost of the defendant.